51 P.3d 673 (2002)
183 Or.App. 237
STATE of Oregon, Respondent,
v.
David Allen COOK, Appellant.
961037561; A106503.
Court of Appeals of Oregon.
Argued and Submitted June 28, 2002.
Decided August 7, 2002.
Daniel M. Carroll, Deputy Public Defender, argued the cause for appellant. With him on the brief was David E. Groom, Acting Executive Director.
Janet A. Metcalf, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
Before EDMONDS, Presiding Judge, and ARMSTRONG[*] and KISTLER, Judges.
PER CURIAM.
Defendant appeals his convictions for three counts of aggravated murder, involving two separate victims. He assigns error to the trial court's imposition of three consecutive "true life" sentences, arguing that there may be no more convictions for aggravated murder than there are victims. The state concedes error, and we agree. State v. Barrett, 331 Or. 27, 10 P.3d 901 (2000). Defendant's other arguments do not require discussion.
Remanded for resentencing on two convictions for aggravated murder; otherwise affirmed.
NOTES
[*]  Armstrong, J., vice Warren, S.J.